Case: 1:18-cv-02861 Document #: 114 Filed: 05/06/19 Page 1 of 9 PageID #:1299



                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT oF lLLlNOfftt llAY        -5 lll ltr 88
                         EASTERN DIVISION


PEOPLE OF THE STATE OF ILLINOIS
                                                        lr      rLED
ex rel. KWAME RAOUL, Attorney Genera!                         MAY     _ 6 20tg
of the State of lllinois,
Plaintiff,                                              .. _.THOMAS   G. BRUTON
                                                        cLERK u.s. osrdlCf   criunr
V.                                                 No. 1:18-cv-2861
                                                   Judge Andrea R. Wood
SUBURBAN EXPRESS, INC.; ALLERTON
CHARTER COACH, lNC.;and DENNIS
TOEPPEN, individually and in his otficial
capacity as owner,
Defendants.

FILING TO ADVISE COURT AND PLAINTIFF OF CHANGES TO
DEFENDANTS' WEBSITES AND OPERATIONS

1) Suburban Express website, other than lost and found form,
ndil.html, and announcment of cessation of business, will be taken
down as of 5nfi9.

2) Suburban Express is ceasing operations SlZllg.

3) Allerton Charter Coach is ceasing operations, other than
movements related to disposition of vehicles, on snn9. Attached
form MCS-150 was mailed to FMCSA/DOT on May 2, 2019. MCS-
150 notifies FMCSA of end of operations and causes operating
authorities and DOT number to be voided.

4) Allerton Charter Coach website is down and has been down for
more than a week.

5) lllini Shuttle website, other than Iost and found form and
announcement of cessation of business, will be taken down as of
5nfig.
Case: 1:18-cv-02861 Document #: 114 Filed: 05/06/19 Page 2 of 9 PageID #:1300




6) wind-down accounting will take place over next +-e rlieers.      i'
7) Allerton Charter Coach, lnc and Suburban Express, lnc are being
dissolved as soon as accounting wind-down accounting is compteted,
and hopefully no later than July 31.

8) The above actions render state's recent motions moot, and seem
to render most of the consent decree moot. They obviate the need for
court to devote further resources to this matter.

9) The $100k payment required by consent decree wil! be made by
approximately May 15, months ahead of schedule.

10) Defendants continue to be agreeable to extending Consent
Decree by a few weeks to make state whole for initial delayed
compliance and for compliance which began during B0 day cure
period.

11) Green River Lines, of Peru, lL has indicated that they will be
offering bus service to and from University of lowa beginning this fall.

12) we have decided not to facilitate or aid in reptacement of
Champaign-Urbana service. lnstead, we prefer to sit on"the sidelines
and watch as competitor's fares rise, frequency falls, and passenger
injuries and fatalities increase. We understand that competitor had a
ten injury accident only a few weeks ago at onarga, tL on l-57. we
have never had a passenger injury or fatality in 35 years.

13) Defendants appreciate Judge wood's patient, compassionate,
empathetic, courteous, intelligent, and professional handling of this
matter, as wel! as other matters observed while waiting for status
calls.

14) Defendant Toeppen's reason for undertaking above actions: "l
stopped enjoying this business around 2001, and lthink it's beginning
to show."
Case: 1:18-cv-02861 Document #: 114 Filed: 05/06/19 Page 3 of 9 PageID #:1301




I declare under penalty   of perjury that the foregoing is true and
correct.


o,_u----
Dennis Toeppen

Respectfully submitted May 2,2019 by Defendant Toeppen,
representing himself and both of his businesses in his role of sole
stockholder and president of both.



                                                            *




                                                                  ,,i*,
                                                                  , rfr;ir].
                                                                       ',




                                                                    #.
Case: 1:18-cv-02861 Document #: 114 Filed: 05/06/19 Page 4 of 9 PageID #:1302




                                 Exhibit A

                                 MCS-Is0
     Case: 1:18-cv-02861 Document #: 114 Filed: 05/06/19 Page 5 of 9 PageID #:1303

Foilre}flo        Revtsfld6l2,l20j-a
                                                                                                                                           OlrB Io.:         2123,oota lrohdotuoty''olNa

              Ihc collcctloa of tf,It labra$loa b uthorLcd undcr ttc probloor of {,
                                                                                       Cp& p.rtr 39G399.
              Pulilic nporuag for thrr collcctbn of hfrrmrtloa ls €stm.Ed;L 20
                                                                               mlnutce (urd 7.5                            mtnuterloi   u. u.rora ,rparc.t Fr         rcspo,,o hdud.og rhe dmc
              forrwlerrlag trclnrtsu.doDr.adcomPbtilga"arwiarrng
              mandeory rnd will bc prwtdcd ta onfdcni o U..r-iaforn
                                                                                            thid.tsi"r-t"a
                                                                                                     U"
                                                                                                                 - rr"mr a*t",irtEl,u          responrB        o 6ls co[ecdoofinbrnntion        ale
              nor rr'n r pcnoo     ue;,[E;;     r;;ffiff il*;ffi;ffiff""
                                                                                                 a
                                                                                                  3i:ix,ffi ffi.ffi5ffi #f"f fl:fl Iffi                                             im
              tri?,*#mmi,ffis*Hmmr,tn
              unles thrt collcction of tirbrmauon dtirlap a cunat *eriibMl                       a";b"i G;;iilffi #ft;t   m                    r.n   -u."        ,r,o infoniordon ollocuoa b 2r2d-

                                                                                                                                                                                                      ,
     Unltod States Dep€rtnent of Transportaton
     Frdrnl Xobr Grrl., 3d.ry          Aoilil.ffion

              Motor Carrier ldentifi cation Report
              (Application for USNT Number)


              FORM MCS-150
              REASONFORFILING(set*ontyone)t , t O4*lrr*                               5rrtTl{
               Q New Application O Btcnntal lJpdatc or changa
                                                              fiou, o7 s*ino, Ilottfication Q Rcapplrcatton                                                           (after r*ocattotr of   tuu   ctrhant)

             1. LB6AI. BUSIilESS       NAIIE:                                   nlpvt                      l-,                     (.u4u
             2.   DOI{G BUStilESS AS l{AmE           (,f       differentfrom LegolBusiness Nome)t

             3.7. PRII{CIPAL PI.ACE OF BUSIT{ESS:
                          l5       L itrPov* *'4
                  3. STREET    ADDRESS/ROUTE NI'MBER                       4. CITY                                s.srArE/pRovrNcE             eapE6G--                   ?.coroN@l
             &l2.IulAlUl{GADDRESS: Q &lme,Epancpalklihcs                                              e   Matltnga&hcssbctow:

                  ,     lf ,=fu.,,=t-t zl t
                  8. STREET ADDRESVROUTE NUMBER
                                                                                            ttvtc+'a'G                                          /Eo 3
                                                                           9. CITY                                IO.   STATryPROYINCE          ll.aPcoDE                 Lz.COI.ONIA(Menoab)
              - Li 1----]-.i-.,f' zb oo
             r 3-1      s. COI{TACT t{UitBERSr


                  13.   PRINCIPAL BUSINESS PHONE NUMBER                         14.   PRINCIPA! CONTACTCELL PHONE NUMBER                              15.   PRINCIPAI BUSINESS 8AX NI,NdBER


             ''B'','isirr?!*"'*3                                   r   a-,           .3                                                              g*         *1 tb ??b
                  15.   USDOTNT'MBER             lT.MCorlv0(NUMBER l8.DUN&BMDSTREETNUMBER                                                            19.   IPS/IAXIDNUMBER
                                                                                                                                                     k.c    lastructtonE blofi congl*try   thts scctton)
             20.E*IAILADDR6S:
                                                                                                                                                                 .l
             2f . CARRIER IIILEAGE (to     nrrcrre;t       t   O,OOO   mite>   fot    rhe   ptqious I 2   months)2


             22. COIIPAI|Y OPERATTOIIS (check oil rhot oppty)z

              $,*.*.,.              Grrler E     B' lntrastate            Hazmat             I   c. lntrartate Non-Hazmat           E     D. lnterstate       Hazmat      E   E tntrastate Fl€zrnat
                                                      Carrter                                        Canter                                 Shlpper                             itlpp",
             23. OPERAnOil CLASgf lCffiONS kheck oil rhar apdilz

              XA          A*hoa
                             "d
                                     For-Htre    I         D.    Prtwte Motor Canler of                      E    c. u.s.tvtait
                            For-xtre                             Passenger (8usin65,
              Ei.         Exempt                                                                             E    H.    redenl Government
               E c. Prlvatc Poperty              El E Prlvate Motor Gnler of
                                                                                                             !    t. state   Govemment
                                                                Passengers (IVon -Busi ness)

                                                 EIr.Mpnnt                                                   !    J. Local   Govemment
                                                                                                             E    K lndlanTribe




                                                                          FOnI trC3tto . ?.a1. 1ot8
        Case: 1:18-cv-02861 Document #: 114 Filed: 05/06/19 Page 6 of 9 PageID #:1304
                                                                                                                              t
FOiI   rlcStlo    Reytstr,d O6/2U2OLS
                                                                                                         OIIB 1lo.:     2!2G00tS   Exptr.Uoa=   Ol/$/,{it:t

                 24. CARGO CLASSTFICATIONS (check oil thot appty)z

                   fl    A" General Freight       E I Machinery Large Objects E Q. coal/coke             E Y. Paper Produc
                   E     B. Household Goods       E J. Fresh Produce          E R. Meat                  EIz uttttty
                  EI C. MetaL SheeB Cotl$ Rolls ! K Liqutds/Gases             E S. Garbage, nefuse,Trash E AA. Farm Suppltes
                  E D. MotorVehicles              E L tntermodal container    E r. u.s. tvtatt           E BB.Constructlon
                  E E Drive Away/Iowaway [tn. p.rr.ng.r,                      E U. chemicals             E cc.waterwelt
                  E F. Logs, Poles, Beams, Lumber E N. O[ Field Equipment     E V. Commodttles Dry Bulk E oo.other:
                  E G. Bullding Matedals          E o. Ltvestock              E w. Refrtgented Food
                  E H. Moblle Homes               ! P.Grain,Feed,Hay          E x. Bevenges

             25. HA:ZARDdTS IIATERIALS (Crrrlor or Shtppei kheck oll that opply);
                 (C=Canier; S=Shipper; B=Bulk, in cargo tanls; NB=Non-Bulk,
                                                                            in packages)

                                                       CS     BN8                          CS      8NB                                 CS       BNB
                        A.Drvt.l tr tr tr tr                              o.Dtv23D tr tr tr tr            cc. Dtv6.2                   trtrtrtr
                        B.Dtvt.2 tr tr tr tr                              P.CLASS3  trtrtrtr             DD. CLASS 7                   trtrtrtr
                        c.Drvl.3 D tr tr tr                               Q.cLAss3A trtrtrtr              EE     HRCQ                  trtrtrtr
                        D.Drvl.4 tr tr tr tr                              R.CLASS3B trtrtrtr              FF. CLASS 8                  trtrtrtr
                        EDrvl.s tr tr tr tr                               S.COMBLIQ       tr tr tr tr    GG. CLASS 8A                  trtrtrtr
                        F.Dlv1.6 trtrtrtr                                 T. DlV4.1       trtrDD         HH. CLASSsB                   trtrDtr
                        G.DlV2.t(Ftam.Gas)tr tr tr tr                     U. DIV42        trtrtrtr         t!.   CLASS 9               trtrtrtr
                        H.DIV2.ILPG tr tr tr tr                           v. Dtv43        trtrtrtr        JJ.ELEVATEDTEMP.MAT.        D tr tr tr
                        l.DlV2.1(Methane) tr tr tr tr                    w. Dtv5.1        trtrtrtr       KK.INFECTIOUSWASTE           tr tr tr tr
                        t.Dtv2.2 EItrtrtr                                 x. Drv5.2       trtrtrtr        LLMARINEPOLLUTANT5          tr tr tr D
                                 tr tr tr tr
                        K. Dtv2.2D(Ammonta)                               Y,DIV6.IA tr tr tr tr          MM. HAZARDOUSSUB(RQ)         tr tr tr tr
                        LDlv2.3A tr tr tr tr                              z.Dtv6.tB tr tr tr tr          NN.HAZARDOUSWASIE            tr tr tr tr
                    M.DIV2.3B tr tr tr tr                                AA.Dtv6.lPO|SON E tr tr tr      oo. oRM                      EtrDtr
                      N.Dtv2.3c tr tr tr tr                              BB.Dtv6.lSOL|D tr tr tr tr

             26. ]{UIIEER OF I'EHICIES THAT WII,I. BE OPER'IIED IN T}IE US.:

                                                     Hazmat   Hazmat
                                Cargo                          Cargo
        Stralgtt Iluck          Tank                           Tank       Motor-
                                                                                       School   Bus      Bus passengcrVan               llmoustrc
        Ihcks Tlactors Tkailers Tluda                         Thallers    coach




             27. DHVER INFORMATION:

                  DRIVERINFORMATION                           INTERSTATE              INTRASTATE         TOTAIDRWERS              TOTAI, CDL DRTYERS
                  Wtthtn        lfi)-Mle   Radiuc

                  Bcyond        l0-Milc     Radius

            28. IS YOqR USDOT NUMBER REGTSTRANON CURRENTTY REVOKED 8Y THE
                                                                          FMCSA?
                            \-z
                  Q     ra $[rvo           If ycq enter your USDOT Number:    _
                           7\




                                                                   FORIitc$tlo. Patc20f     8
       Case: 1:18-cv-02861 Document #: 114 Filed: 05/06/19 Page 7 of 9 PageID #:1305
FonI   xc31l0   Relvl|sfld   $6/22/2OLA                                                                 Of,B llo.:   2!t3,00'tt EOtnton:O{/!0/20tl

                29. COMruAilCE CERTIFKATON:

            ALL MOTOR PASSENGER CARRIER AppLtCANTS must              certifi as foilows:
                 A?Plicant b ft, willtng and able a groride the prcposeil opnaions and to
                                                                                          compty wtrt allpefiinent statutory and rquhnry
                 nqulremenh, including the lLs. DePmtmeflt of Transportationl Americans wiih'Disabititi*
                 compania located at 49 CFR part 32, Subpart H, if applicable.
                                                                                                           Act rqulations for ovctldt -.oa   b*
                 tr    vEs
            Prhrate entities that are primarily ln the buslness of tnnsporting people,
                                                                                       whose operations aftct commerce, and that transport
            passengers in an over-the-road bus (defined as a bus characterlzed
                                                                                  by an elevated passenger deck oner a baggage compartment)
            subject to the us. Department ofTransportation! Amerlcans with Diiablllties                                                      are
                                                                                          Aa regulatlons located at 4g cFR part 3z Subpart H.
            For a general overview of these regulationt go to the Federal
                                                                          Motor carrier Salety eiilnrstnilon!web slte at www.fmcsa,dot.oov/
            rules-regu lations/bus/comoanv/ada-guidelines.htm


            30. PT.EASE EI{TER I{Ai/!E(S} OF SOLE PROPRIETO& PARTNERS, OR OFFICERS
                                                                                   AI{D TMES
                   (e9., president, treosurer,   gmuol ponner, limited partner)

                  I,
                  z
                             (?lwwcfrpnntnma)


            31.   CEfflFKAnOI{ STAfEilEI{T              (ro be complaed by authotized ofrciol)l


            ,,W,certirythatlamfamlllarwiththeFederalMotorGrrlerSafetyRegulatlonsand/orFederal
            Heardous Materlals ReEulatlons. under penalties of perjury I declare that
                                                                                      the lnformatlon entered on thls rcpqrt i,, to the best of rny
            knowledge an{rlqplief, true, cofect, and complete.

            srgnturE:          P'ukl*                                             nile.                              orn   S/g/t?
                                                                                          W




                                                                 FOntfc$rto. P.aaSofs
Case: 1:18-cv-02861 Document #: 114 Filed: 05/06/19 Page 8 of 9 PageID #:1306
Case: 1:18-cv-02861 Document #: 114 Filed: 05/06/19 Page 9 of 9 PageID #:1307




               ,-
               t//     I e a*-a*
                       I
                                                -t, l<
               t




                     ywL



                    (ha''tk        7ur''
